Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14, line 1 recites “An operating device” in the preamble. On line 4 of the body of the claim recites “an operating device”. It is unclear if this is an additional “operating device” or the “operating device” recited within the preamble. (For purposes of advancing prosecution the Examiner will interpret the claim as only comprising one operating device). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0052522 to Klein et al. 
As concerns claim 1, a method for providing access information for access to a field device for process automation, the method comprising:  
5determining, in an operating device (0027-network owner device; 104) of a user, at least one access information (0027-network credentials) for provision to the user for access to at least one field device (0027-sprinkler controller) via the operating device; 
assigning, at the operating device of the user, a further user (0027-remote device of secondary user; 0032) to the determined at least one access information; and 
sending an access permission (0027), which includes information relating to the determined 10at least one access information and relating to the further user assigned to the determined at least one access information, from the operating device to a server (fig. 1, 102 server; 0027; 0032-owner device provide access program on server with instructions to grant remote device) so that the at least one access information is provided to the further user based on the access permission.  

As concerns claim 2, the method according to claim 1, 15wherein the at least one access information includes at least one access identifier (0027-network credentials (e.g. network name and password)) for permitting operation of said at least one field device.  

As concerns claim 3, the method according to claim 1, wherein the at least one access information includes at least one connection 20identifier (0038) for establishing a communication link to said at least one field device.  


As concerns claim 5, the method according to claim 1, further comprising: providing, on the operator device of the user, a list (0052; 0074-database) of a plurality of access information (0037-owner device possesses credentials; 0077) for access to a plurality of field devices (0074-multiple controllers) via the operator device, and 30wherein the determining the at least one access information for provision to the user includes selecting and/or marking (0038-GUI on owner device; 0077-input by the owner; Fig. 5B 504), on the operating device of the user, the at least one access information provided to the user in the list.  

As concerns claim 6, the method according to claim 5, 35wherein the list is stored in a memory (0052; 0039-stored in memory device accessible by the server, operating device is accessible to the server) of the operating device of the user; and/or wherein the list is provided via an Internet connection and/or network connection (0029-network, Internet) of the operating device to the server.  

As concerns claim 7, the method according to claim 1, further comprising: assigning at least one user attribute (0038) to said determined at least one access information, wherein said at 

As concerns claim 8, the method according to claim 7, 10wherein the usage authorization defined in the at least one user attribute includes at least one element selected from the group consisting of: 
a permanent authorization for use of the determined access information by the further user, a temporary authorization for use of the determined access information by the further 15user (0024-remote or shared access can be temporary or permanent; 0038-temporary), an authorization for use of the determined access information by the further user without authorization for inspection of the determined access information by the further user, an authorization for use of the determined access information by the further user with authorization for inspection of the determined access information by the further user, 20and an authorization to change the determined access information by the further user.  

As concerns claim 9, the method according to claim 1, wherein the assigning of the further user with the determined at least one access 25information includes assigning an email address (0039-temporary access request, identifier-email address; 0040) of the further user.  



As concerns claim 11, the method according to claim 10, wherein the notification is sent from the operating device of the user to the email address assigned to the further user (0038-user at operating device enters information for notification; 0044-processor executing the access program transmits remote access authorization).  

As concerns claim 3512, the method according to claim 10, wherein the access permission sent from the operator device to the server further includes information regarding the email address (0044; 0038) of the further user; and - 25 -wherein sending the access permission from the operating device to the server causes the server to send a notification (0040; 0044) to the email address assigned to the further user.  

As concerns claim 13, the method according to claim 1, further comprising: 5sending, with the operating device to the server, an access deprivation for cancelling (0038-set expiration date; 0046-expired, revoked token; 0061) a usage authorization of the at least one access information by the further user.  

As concerns claim 14, an operating device for providing access information for access to a field device for process automation comprising:  

  
As concerns claim 15, a non-transitory computer readable medium having stored thereon a program element (0032) which, when executed on an operating device, causes the operating device to perform steps of the method according to claim 1 (see rejection for claim 1 above).  

As concerns claim 2516, a method for providing access information for an access to a field device (0027-sprinkler controller) for process automation, the method comprising: receiving, with a server (fig. 1, 102 server; 0027; 0032-owner device provide access program on server with instructions to grant remote device), an access permission (0027; 0037) transmitted from an operating device (0027-network owner device; 104) of a user to the server, the server storing at least one access information (0057-database; access queue; 0039) for access to at least one field device, the access permission including information relating to the at least one 30access information and relating to a further user assigned to the at least one access information (0039); 

As concerns claim 17, the method according to claim 16, wherein the received access permission further- 26 - includes information relating to at least one of the at least one access information and a user attribute associated with the further user (0039-secondary user); and wherein the usage authorization is generated and/or stored on the server based on the at least one user attribute (0044-based on the identifier). 
 
As concerns claim 18, the method according to claim 16, wherein the step of providing the at least one access information to the further user includes sending the at least one access information from the server to a further operating device of the further user; and/or 
10wherein the step of providing the at least one access information to the further user includes permitting the further user to access the at least one access information stored on the server via a further operating device of the further user (0059).  

As concerns claim 19, the method according to claim 16, 15wherein a user account of the further user is stored on the server (0053); and wherein the step of providing the at least one access information to the further user includes associating the at least one access information with the user account of the further user (0052-0053; 0057).  


processing circuitry (0032) configured to receive, with a server (fig. 1, 102 server; 0027; 0032-owner device provide access program on server with instructions to grant remote device), an access permission (0027; 0037) transmitted from an operating device (0027-network owner device; 104) of a user to the server, the server storing at least one access information (0052-0053; 0057) for access to at least 25one field device, the access permission including information relating to the at least one access information and relating to a further user (0027-remote device of secondary user; 0032) assigned to the at least one access information, generate and/or storing, on the server, a usage authorization (0024-remote or shared access can be temporary or permanent; 0038-temporary) based on the received access permission for the further user assigned to the at least one access information, and 30provide the at least one access information from the server to the further user (0041).  

As concerns claim 21, a non-transitory computer readable medium having stored thereon a program element (0031) which, when executed on a server, causes the server to perform steps of the method 35according to claim 16 (see rejection for claim 16 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. USPGPub 2019/0141399 disclose an interface for selecting and sharing account information. USPN 10,037,339 disclose access control lists. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN B WALSH/Primary Examiner, Art Unit 2451